Citation Nr: 1715017	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  14-10 782A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1964 to September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a Board hearing at a local VA office in his April 2014 Substantive Appeal.  In a November 2016 letter, the Veteran was notified that he was placed on a list of persons waiting to appear for an in-person hearing before a member of the Board.  A hearing was scheduled for March 2017.  In a letter dated five days prior to his hearing date, the Veteran reported that he was unable to attend the Travel Board hearing because the RO failed to send out notification letters.  On short notice, he was unable to attend.  Instead, he requested that his hearing be rescheduled to the earliest Board videoconference hearing.  This letter with a request for a new hearing date was received by the RO two weeks after the Veteran's missed hearing.  Thus, the Board finds that the Veteran's hearing request is governed by 38 C.F.R. § 20.702(d), which addresses an appellant's failure to appear for a scheduled hearing.  Essentially, absent a showing of good cause, no further request for a hearing will be granted in the same appeal.  Here, the Board finds that the Veteran has shown good cause for his failure to appear at the March 2017 hearing, as he has indicated that he did not receive notice of his hearing or did not have sufficient time to prepare for his scheduled hearing.

Thus, remand is appropriate to afford the Veteran the opportunity to present testimony at a videoconference hearing.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for the desired Board videoconference hearing with appropriate notice as to the date, time, and location of the hearing.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




